Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of April 17, 2020
by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and Future FinTech Group, Inc., a Florida corporation (“Borrower”).
Capitalized terms used in this Agreement without definition shall have the
meanings given to them in the Original Note (defined below).

 

A.       Borrower previously sold and issued to Lender that certain Secured
Convertible Promissory Note dated March 26, 2019 in the original principal
amount of $1,070,000.00 (the “Original Note”) pursuant to that certain
Securities Purchase Agreement dated March 26, 2019 by and between Lender and
Borrower (the “Purchase Agreement”, and together with the Original Note and all
other documents entered into in conjunction therewith, the “Transaction
Documents”).

 

B.       Subject to the terms of this Agreement, Borrower and Lender desire to
partition a new Secured Convertible Promissory Note in the form of the Original
Note (the “Partitioned Note”) in the original principal amount of $153,750.00
(the “Exchange Amount”) from the Original Note and then cause the outstanding
balance of the Original Note to be reduced by an amount equal to the Exchange
Amount, which represents the total outstanding balance of the Partitioned Note.

 

C.       Borrower and Lender further desire to exchange (such exchange is
referred to as the “Note Exchange”) the Partitioned Note for the delivery of
205,000 shares of the Borrower’s Common Stock, par value $0.001 (the “Common
Stock,” and such 205,000 shares of Common Stock, the “Exchange Shares”),
according to the terms and conditions of this Agreement.

 

D.       The Note Exchange will consist of Lender surrendering the Partitioned
Note in exchange for the Exchange Shares, which will be issued free of any
restrictive securities legend pursuant to Rule 144. Other than the surrender of
the Partitioned Note, no consideration of any kind whatsoever shall be given by
Lender to Borrower in connection with this Agreement.

 

E.       Lender and Borrower now desire to exchange the Partitioned Note for the
Exchange Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.       Recitals and Definitions. Each of the parties hereto acknowledges and
agrees that the recitals set forth above in this Agreement are true and
accurate, are contractual in nature, and are hereby incorporated into and made a
part of this Agreement.

 

2.       Partition. Effective as of the date hereof, Borrower and Lender agree
that the Partitioned Note is hereby partitioned from the Original Note.
Following such partition of the Original Note, Borrower and Lender agree that
the Original Note shall remain in full force and effect, provided that the
outstanding balance of the Original Note shall be reduced by an amount equal to
the Exchange Amount.

 



1

 

 

3.       Issuance of Shares. Pursuant to the terms and conditions of this
Agreement, the Exchange Shares shall be delivered to Lender on or before April
22, 2020 and the Note Exchange shall occur with Lender surrendering the
Partitioned Note to Borrower on the Free Trading Date (as defined below). On the
Free Trading Date, the Partitioned Note shall be cancelled and all obligations
of Borrower under the Partitioned Note shall be deemed fulfilled. All Exchange
Shares delivered hereunder shall be delivered via DWAC to Lender’s designated
brokerage account. Subject to the securities laws and regulations, Borrower
agrees to provide all necessary cooperation or assistance that may be required
to cause all Exchange Shares delivered hereunder to become Free Trading (the
first date such occurs, the “Free Trading Date”). For purposes hereof, the term
“Free Trading” means that (a) the Exchange Shares have been cleared and approved
for public resale by the compliance departments of Lender’s brokerage firm and
the clearing firm servicing such brokerage, and (b) such shares are held in the
name of the clearing firm servicing Lender’s brokerage firm and have been
deposited into such clearing firm’s account for the benefit of Lender.

 

4.       Closing. The closing of the transaction contemplated hereby (the
“Closing”) along with the delivery of the Exchange Shares to Lender shall occur
on the date that is mutually agreed to by Borrower and Lender by means of the
exchange by email of .pdf documents, but shall be deemed to have occurred at the
offices of Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

5.       Holding Period, Tacking and Legal Opinion. Lender and Borrower
represents, warrants and agrees that for the purposes of Rule 144 (“Rule 144”)
of the Securities Act of 1933, as amended (the “Securities Act”), the holding
period of the Partitioned Note and the Exchange Shares will include Lender’s
holding period of the Original Note from March 26, 2019, which date is the date
that the Original Note was originally issued. Borrower agrees not to take a
position contrary to this Section 5 in any document, statement, setting, or
situation. Borrower agrees to take all action necessary to issue the Exchange
Shares without restriction, and not containing any restrictive legend without
the need for any action by Lender; provided that the applicable holding period
has been met. In furtherance thereof, prior to the Closing, counsel to Lender
may, in its sole discretion, provide an opinion that: (a) the Exchange Shares
may be resold pursuant to Rule 144 without volume or manner-of-sale
restrictions; and (b) the transactions contemplated hereby and all other
documents associated with this transaction comport with the requirements of
Section 3(a)(9) of the Securities Act. Borrower represents that it is in full
compliance with the tests and standards set forth in Rule 144(i)(2) as of the
date of this Agreement. The Exchange Shares are being issued in substitution of
and exchange for and not in satisfaction of the Partitioned Note. The Exchange
Shares shall not constitute a novation or satisfaction and accord of the
Partitioned Note. Borrower acknowledges and understands that the representations
and agreements of Borrower in this Section 5 are a material inducement to
Lender’s decision to consummate the transactions contemplated herein.

 



2

 

 

6.       Representations, Warranties and Agreements of Borrower. In order to
induce Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) except as specifically set forth herein, nothing herein shall in any manner
release, lessen, modify or otherwise affect Borrower’s obligations under the
Original Note, (d) the issuance of the Exchange Shares is duly authorized by all
necessary corporate action and the Exchange Shares are validly issued, fully
paid and non-assessable, free and clear of all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, (e) Borrower has not received any consideration in
any form whatsoever for entering into this Agreement, other than the surrender
of the Partitioned Note, and (f) Borrower has taken no action which would give
rise to any claim by any person for a brokerage commission, placement agent or
finder’s fee or other similar payment by Borrower related to this Agreement.

 

7.       Representations, Warranties and Agreements of Lender. In order to
induce Borrower to enter into this Agreement, Lender, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, and (b) no consent, approval, filing or registration with or notice to
any governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder.

 

8.       Arbitration. By its execution of this Agreement, each party agrees to
be bound by the Arbitration Provisions (as defined in the Purchase Agreement)
set forth as an exhibit to the Purchase Agreement and the parties agree to
submit all Claims (as defined in the Purchase Agreement) arising under this
Agreement or any Transaction Document or other agreement between the parties and
their affiliates to binding arbitration pursuant to the Arbitration Provisions.

 

9.       Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



3

 

 

10.       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.

 

11.        Attorneys’ Fees. In the event of any arbitration or action at law or
in equity to enforce or interpret the terms of this Agreement, the prevailing
party shall therefore be entitled to an additional award of the full amount of
the attorneys’ fees and expenses paid by such prevailing party in connection
with the arbitration, litigation and/or dispute without reduction or
apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading.

 

12.       No Reliance. Each party acknowledges and agrees that neither the other
party nor any of such other party’s officers, directors, members, managers,
equity holders, representatives or agents has made any representations or
warranties to the party or any of its agents, representatives, officers,
directors, or employees except as expressly set forth in this Agreement and the
Transaction Documents and, in making its decision to enter into the transactions
contemplated by this Agreement, the party is not relying on any representation,
warranty, covenant or promise of the other party or such other party’s officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Agreement.

 

13.       Severability. If any part of this Agreement is construed to be in
violation of any law, such part shall be modified to achieve the objective of
the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

14.       Entire Agreement. This Agreement, together with the Transaction
Documents, and all other documents referred to herein, supersedes all other
prior oral or written agreements between Borrower, Lender, its affiliates and
persons acting on its behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Lender
nor Borrower makes any representation, warranty, covenant or undertaking with
respect to such matters.

 

15.       Amendments. This Agreement may be amended, modified, or supplemented
only by written agreement of the parties. No provision of this Agreement may be
waived except in writing signed by the party against whom such waiver is sought
to be enforced.

 

16.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Neither party shall
assign this Agreement or any of its obligations herein without the prior written
consent of the other party.

 

4

 

 

17.       Continuing Enforceability; Conflict Between Documents. Except as
otherwise modified by this Agreement, the Original Note and each of the other
Transaction Documents shall remain in full force and effect, enforceable in
accordance with all of its original terms and provisions. This Agreement shall
not be effective or binding unless and until it is fully executed and delivered
by Lender and Borrower. If there is any conflict between the terms of this
Agreement, on the one hand, and the Original Note or any other Transaction
Document, on the other hand, the terms of this Agreement shall prevail.

 

18.       Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

19.       Notices. Unless otherwise specifically provided for herein, all
notices, demands or requests required or permitted under this Agreement to be
given to Borrower or Lender shall be given as set forth in the “Notices” section
of the Purchase Agreement.

 

20.       Further Assurances. Each party shall do and perform or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Remainder of page intentionally left blank]

 

5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  BORROWER:       FUTURE FINTECH GROUP, INC.         By:     Name:      Title: 
          LENDER:       ILIAD RESEARCH AND TRADING, L.P.         By: Iliad
Management, LLC, its General Partner           By: Fife Trading, Inc., its
Manager             By:           John M. Fife, President      

 

[Signature Page to Exchange Agreement]

 

 

 

 

